             Case 1:18-cr-00339-PAC Document 360 Filed 08/04/21 Page 1 of 1



                         ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                             Attorneys at Law
                                       100 Lafayette Street, Suite 501
                                           New York, NY 10013

   Franklin A. Rothman
   Jeremy Schneider                                                                    Tel: (212) 571-5500
   Robert A. Soloway                                                                   Fax: (212) 571-5507
   David Stern

   Rachel Perillo

                                                                    August 3, 2021

   By ECF & Email
   Hon. Paul A. Crotty
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

           Re:      United States v. Simon
                    Including MELVIN BROWN
                    18 Cr. 339 (PAC)

   Dear Judge Crotty:

          I am the attorney for Melvin Brown, the defendant in the above-named matter. Earlier
   today, Mr. Brown filed his motion for compassionate release pursuant to 18 U.S.C.
   §3582(c)(1)(A) (ECF No. 358). This letter is respectfully submitted to propose a briefing
   schedule in relation to Mr. Brown’s motion.

          I have conferred with AUSA Nicholas Chiuchiolo who requests that the government be
   given two weeks to submit its response. Additionally, Mr. Brown respectfully requests one week
   to submit a reply, if necessary.

           If the Court has any questions regarding this application please contact me.

                                                                    Respectfully submitted,
                                                                          /s/
The proposed schedule is adopted. So
                                                                    Jeremy Schneider
ordered. 08/04/2021
